 

 

 

 

 

 

 

R .

ath LES. | Le Aa= 50 tstg that
SOUTHERN DIST. OHIO ‘
FAST DIV. Vv. COLUMBDS =

 

 

The Jaws uc p oS 6) Ee Coc f -

 

 

 

“LS etd tiatean Gas and

 

 

 

 

 

JOL Ses

 

—Kydé
_ (Aeeasl ac lenhvine! selouges _|
(Q yy Ye La I Con sctgats.e

$44 - | Cre f L Surf Fudge Marbley,
at Ee ) -
Je Late Foe A), x, L Sf ca. OSTRATE Junge

 

= .
f 12 2 .
7

 

PAL. PLE!) LIT FYE

4 - 2

 

7 7, 7 :
WEPICE ex ex SES

 

 

 

 

eS bait Cedod tian) _~ E \ Vega Couscadouns pane
THe is Seal’ h. Saes gates be hie Soufhew/

    

 

 

 

 

 

 

 
 

 

 

acd AH O14 2 fr, ae is ‘ <2 Ft O the APCET Is:

SHLD 1S ‘he, yp fare Try - Bivrcy Le |

Te. lr A s-ddo Vv E / Se LE: syed Ld fA PE Ag _

L2\,t/- LIA a ID C fev 2 é, é S t_
MOLL LOS) 2 OC phew Sages —_ (ALL PD)
Sukg chy (7, Lhese = 64 ape
ky Sp LYM Mtoe" ax]

 

 

 

 

  

Ai? Maue ire Cov KS ie

 

 

 

YAal Lae
Oe Bee epee S 5 iy SekS Beteg

 

 

 

 

 

 

(z Co Ze os” oO
Seales 2a Lig CHET eG. de
Conse a CLA, 2 AL

a Coil pe, foe Lucid Caters
Lakes of ‘body TAOH 53 SAL on) Saves

  
     

 

 

vats 1S a Lasssai fF Sey, 5S Bid FE Sheik
 
 
   

- @hoye Naa te FS
Ze Liked lat MA? Vay Ta

Bante

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
